                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION


LESLIE ANNA CROWELL                                                        PETITIONER
ADC #715194

v.                                  CASE NO. 2:19-CV-2059

WENDY KELLEY, Director,
Arkansas Department of Correction                                        RESPONDENT

                                       JUDGMENT

      Pursuant to the order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that this matter is DISMISSED WITH PREJUDICE.

      IT IS SO ADJUDGED this 26th day of June, 2019.


                                               /s/P. K. Holmes, III
                                               P.K. HOLMES, III
                                               U.S. DISTRICT JUDGE
